Citation Nr: 1101492	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  03-26 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for bilateral 
foot strain.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a left 
ankle strain.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for diabetes 
mellitus.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for left ear 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to July 1975.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a January 2002 rating decision of the North Little 
Rock, Arkansas, Department of Veterans Affairs (VA) Regional 
Office (RO).

In December 2003, the Veteran testified at a video conference 
hearing before a Veterans Law Judge.  A copy of the transcript of 
that hearing is in the claims file. 

The issues of entitlement to a total disability rating 
based on individual unemployability; entitlement to an 
earlier effective date for the grant of a 20 percent 
disability rating for osteoarthritis of the right ankle; 
entitlement to a rating higher than 20 percent for 
osteoarthritis of the right ankle; and entitlement to 
service connection for residuals of frostbite, peripheral 
neuropathy of the lower extremities, a gastrointestinal 
condition, tinnitus, and a back disability, have been 
raised by the record, but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board regrets the additional delay.  Nevertheless, the Board 
is constrained by the fact that proper adjudication of the claims 
requires additional development.

As noted above, the appellant provided testimony at a hearing 
before a Veterans Law Judge in December 2003.  That Veterans Law 
Judge has since retired from the Board.  The appellant is 
entitled to a hearing with a Veterans Law Judge who will decide 
his appeal.  See 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 
20.707 (2010).  The Board notified the appellant of his right to 
another hearing in October 2010.  In October 2010, the appellant 
requested to attend a Board hearing to be held at the RO in North 
Little Rock, Arkansas, by video conference.  As such a hearing 
has not yet been conducted, the RO should schedule such a 
hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 
19.76, 20.703, 20.704 (2010).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference 
hearing to be held from the RO in North 
Little Rock, Arkansas.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


